DETAILED ACTION
This Office Action is in response to the Preliminary Amendment filed on 3 June 2019.
Claims 15-29 are presented for examination.
Claims 1-14 are canceled.
Claims 15-29 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 June 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. JP2017-017403, filed on 2 February 2017.


Drawings
The drawings filed on 3 June 2019 are accepted.
Specification
The amendments to the Title, Specification and Abstract have been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reception circuitry”, “wireless communication circuitry”, “activity judgment circuitry”, “access destination information generation circuitry” and “control circuitry” in claim 15; “activity judgment circuitry”, “access destination information generation circuitry”, and “control circuitry” in claim 22 and “reception circuitry”, “wireless communication circuitry”, “activity judgment circuitry”, “access destination information generation circuitry” and “control circuitry” in claim 28.

See Figures 1 and paragraphs 29-30

[0029] FIG. 1 is a functional block diagram schematically showing a configuration of an information providing system 1 according to a first embodiment of the present invention.  The information providing system 1 is applicable to various types of facilities such as shopping streets, department stores and transportation facilities.  As shown in FIG. 1, the information providing system 1 includes a mobile information terminal 10 used by a user such as a smartphone, a tablet terminal or a mobile phone, a content server 31 communicating with the mobile information terminal 10 via a network, and beacon transmitters 121, 122, 123 as one or more transmitters each installed in a a beacon reception unit 15.

[0030] The mobile information terminal 10 includes a sensor unit 11 for detecting movement of the user and outputting detection information (sensor information) based on the detected movement, an activity judgment unit 12 for judging activity (including movement) of the user, a URL generation unit 13 as an access destination information generation unit that generates a URL as access destination information, and a storage unit 14 such as a semiconductor memory for storing a database 14a.  Further, the mobile information terminal 10 includes the beacon reception unit 15 as a reception unit for receiving the beacons transmitted from the beacon transmitters 121, 122, 123 repeatedly at time intervals (generally, periodically at predetermined time intervals) by means of short-range wireless communication, a control unit 16 for controlling the operation of the mobile information terminal 10, and a wireless communication unit 18 for wirelessly communicating with the content server 31 via the network.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Allowable Subject Matter
Claims 15-29 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
(i)	Claims 15, 22, 27 and 28 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following Italicized limitations.
In Claims 15, 22, 27 and 28 … access destination information generation circuitry configured to generate access destination information indicating an access destination in the content server from the first information table…the access destination information generation circuitry is further configured to generate the access destination information by combining the basic information, the facility information, an identifier based on activity included in the extended information, and an identifier based on an attribute included in the extended information … in combination with other limitations recited as specified in Claims 15, 22, 27 and 28.

Tsuchiya et al (US 2014/0365308 A1) discloses an information providing system (see Figure 1A and page 2, paragraph 29, line 1; an information/information providing/provision system/system) comprising:
a mobile information terminal (see Figure 4 and page 2, paragraph 28 lines 1-2 and page 3, paragraph 49; a mobile information terminal/wireless terminal 3); and 
a content server (see Figures 1A and 10 and page 2, paragraph 30, line 1; a content server/information management device) to provide content (see Figures 1A and 10 and page 2, paragraph 30, lines 1-6; to/to provide/provided content/advertising content), 
wherein the mobile information terminal (see Figure 4 and page 2, paragraph 28 lines 1-2 and page 3, paragraph 49; wherein the mobile information terminal/wireless terminal 3) includes: 
reception circuitry (see Figure 4 and pages 3-4, paragraph 60; reception circuitry/wireless terminal 3 contains a transmitter and receiver) configured to receive a signal transmitted from a transmitter installed in a facility (see Figure 1B, step S6 and page 2, paragraph 29, lines 1-3 and paragraph 37, lines 3-4; configured to receive/(transmitted from the Wireless LAN AP) a/a signal/(radio signal) transmitted/transmitted from/from a/the transmitter/(wireless LAN access points) installed/installed in/at a/each facility/place such as stores or facilities of business operators); 
wireless communication circuitry (see Figure 4 and pages 3-4, paragraph 60, line 4; wireless communication circuitry/wireless LAN communication unit 20) configured to communicate with the content server via a network (see Figure 4 and page 2, 
a memory (see Figure 4 and page 2, paragraph 32, lines 2-3; a memory/storage unit 25) to store a database (see Figure 4 and page 2, paragraph 32, lines 2-3; to store a database/AP-ID list); 
activity judgment circuitry (see Figure 4 and page 4, paragraph 66, line 3; activity judgment circuitry/behavior history information 34); 
control circuitry (see Figure 4 and pages 3-4, paragraph 60, line 7; control circuitry/control unit 26),
wherein the signal includes facility information regarding a target facility as the facility in which the transmitter is installed (see Figure 1A and Figure 1B, step S6 and page 2, paragraph 29, lines 1-3 and paragraph 37, lines 3-5; wherein the signal/(radio signal) includes/includes facility information/(stores or facilities of business operators) regarding a target facility/(facility in which terminal is located) as the facility/facilities in which the transmitter/(wireless LAN AP) is installed/installed), basic information regarding the target facility (see Figures 1A and 8 and page 4, paragraph 75 and page 7, paragraph 134; the basic information/(browse of advertising information) regarding the target facility/facility in which terminal is located), and extended information (see Figures 1A and 8 and page 4, paragraph 75 and page 7, paragraph 134; and extended information (sex of the user as disclosed in Figure 6), 
the first information table includes the facility information (see Figures 1A and 8 and page 2, paragraphs 29, 31 and 86; the first information table/(AP-ID list) includes the facility information/installation place of the wireless LAN access point in a DB), the 
Thus Tsuchiya taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the above italicized limitations as claimed.

Note that the second closest prior art Ando et al (US 2016/0086142 A1) discloses an information providing system (see Figure 2 and page 3, paragraph 46, lines 1-2; an information providing system/information providing system 1) comprising: 
a mobile information terminal (see Figure 6 and page 6, paragraph 98, line 3; a mobile information terminal/user terminal 5); and 
a content server to provide content (see Figure 2 and page 3, paragraph 53, lines 1-4; a content server/(site server 8) to/to provide/provide content/web pages), 
wherein the mobile information terminal (see Figure 6 and page 6, paragraph 98, line 3; wherein the mobile information terminal/user terminal 5) includes: 
reception circuitry (see Figure 6 and page 6, paragraph 99, lines 1-3; reception circuitry/first wireless communication unit 20) configured to receive a signal transmitted from a transmitter installed in a facility (see Figure 2 and page 3, paragraph 49, lines 5-9 and paragraph 52 and page 6, paragraph 99, lines 1-3 and page 7, paragraph 111, lines 10-12; configured to receive/received a signal/signal transmitted/exchanges from a transmitter/(identification target 6) installed/provided in/at a facility/stores A1, A2, B1 and B2); 

control circuitry (see Figure 6 and page 6, paragraph 107; control circuitry/control unit 26) configured to acquire content from the transmitter indicated by the identification target via the wireless communication circuitry (see page 6, paragraph 107; configured to acquire/acquires content/(identification target ID) from the transmitter/(identification target 6) indicated by the identification/identification target/target via/via the wireless communication circuitry/first wireless communication unit 20).
Thus Ando taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the above italicized limitations as claimed.

Note that the third closest prior art Blom et al (US 2012/0136865 A1) discloses an information providing system (see Figure 1 and page 2, paragraph 38; an information providing system/system 100) comprising: 
a mobile information terminal (see Figure 2 and paragraph 48; a mobile information terminal/UE 201); and 
a content server (see Figure 2 and paragraph 50; a content server/server 205), 
wherein the mobile information terminal (see Figure 2 and paragraph 48; wherein the mobile information terminal/UE 201) includes: 
a memory (see Figure 2; a memory/UE 201 contains a memory); 
generate information based on activity of a user (see Figure 4, step 401 and paragraph 55; generate information/(location-based data) based on activity/(location points that user visited) of a user/user) and to store a first information table including 
Thus Blom taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the above italicized limitations as claimed.

Thus the combination of Tsuchiya, Ando and Blom taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the above italicized limitations as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyabayashi et al (US 2012/0252516 A1) discloses Terminal Apparatus And Communicaiton Method, Information Processing Apparatus And Method, Non-Transitory Storing Medium Storing Program, And Information Processing System. Specifically, see Figures 2-5 and 13-14 and paragraphs 65-72, 74, 77, 79-88 and 154-167
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469